t c memo united_states tax_court david stevan and karen ann brandriet petitioners v commissioner of internal revenue respondent docket no filed date david stevan brandriet and karen ann brandriet pro sese melissa j hedtke for respondent memorandum findings_of_fact and opinion parr judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax for the taxable_year after concessions ’ the issues for decision are ‘respondent concedes that the compensatory damage award of dollar_figure that petitioners received in is excluded from petitioners' gross_income pursuant to sec_104 respondent also concedes that petitioners' business malligan's continued - - whether a punitive damage award of dollar_figure that petitioners received in is includable in their gross_income we hold it is whether petitioners are entitled to deduct interest on a consumer_loan in an amount greater than that allowed by respondent we hold they are not all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated references to petitioner are to david ' continued car cleaning had gross_receipts of dollar_figure in petitioners concede that the dollar_figure of interest they received in pursuant to a judgment order is includable in their gross_income in the notice_of_deficiency respondent determined that petitioners were not entitled to claim deductions of dollar_figure for vehicle expenses and dollar_figure for utility expenses because of lack of substantiation and because petitioners did not establish an ordinary and necessary business_purpose for the expenditures as we read the petition in this case we do not construe it as containing any reference to respondent's determinations disallowing petitioners' vehicle and utility expense deductions see rule b furthermore petitioners did not address these determinations at trial or on brief and did not proffer any evidence to substantiate these claimed deductions accordingly we consider petitioners to have conceded these amounts respondent determined that for the year at issue certain computational adjustments should be made which would reduce petitioners deduction for exemptions reduce petitioners' itemized_deductions and preclude petitioners from claiming the earned_income_credit in their petition petitioners raised the issue of whether the punitive damage award is includable in their gross_income and on the basis of that issue disputed respondent's computational adjustments our decision of the punitive damage award issue will resolve the dispute of respondent's computational adjustments stevan brandriet findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioners resided in watertown south dakota on date petitioners filed suit against norwest bank s d n a norwest for rejection of petitioners' application_for a veterans' administration home mortgage loan the original complaint alleged fraudulent misrepresentation negligent misrepresentation and negligent processing of the application the pleadings were later amended to include claims of intentional infliction of emotional distress and punitive_damages after an 8-day trial the jury returned a verdict holding norwest liable for negligent processing fraudulent misrepresentation and negligent misrepresentation however norwest was found not liable for intentional infliction of emotional distress petitioners were awarded dollar_figure in compensatory_damages and dollar_figure in punitive_damages the verdict was affirmed on appeal see brandriet v norwest bank s d n a n w 2d s d petitioners received the punitive_damages in however they did not report any of this amount on their federal_income_tax return opinion issue l whether the punitive_damages are includable in petitioners' gross_income respondent determined that the punitive_damages received by petitioners are taxable petitioners contend that the punitive_damages portion of their award is excludable from gross_income pursuant to sec_104 because their lawsuit was based upon tort or tort type rights and the jury awarded damages it believed would compensate their civil injuries not compensatory sec_104 provides that gross_income does not include the amount of any damages received on account of personal injuries or sickness an award of punitive_damages is not paid on account of a personal injury to the extent that the damages are noncompensatory see 519_us_79 whether damages are noncompensatory rests upon applicable state law see 105_tc_396 affd 121_f3d_393 8th cir the present case involves south dakota law see brandriet v norwest bank s d n a supra pincite in hulstein v meilman food indus inc n w 2d s d the south dakota supreme court stated that while the sole object of compensatory_damages is to make the injured party whole the purpose of awarding punitive_damages is to punish - - the wrongdoer see also s d codified laws sec michie supp the jury in addition to the actual damage may give punitive_damages for the sake of example and by way of punishing the defendant veeder v kennedy n w 2d s d punitive_damages may properly be imposed to further state's legitimate interests in not only punishing unlawful conduct but also in deterring its repetition contrary to petitioners' assertion we conclude that the punitive_damages were not compensatory no physical injury or physical sickness the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 amended sec_104 by adding the sentence paragraph shall not apply to any punitive_damages in connection with a case not involving physical injury or physical sickness obra sec_7641 b provided that the amendment is applicable to amounts received pursuant to suit filed after date because petitioners filed suit more than months after this date the amendment is applicable to the instant case the complaint in petitioners' suit was based upon several claims although petitioners claimed to have suffered emotional injuries on account of the defendant's actions the complaint did not mention any physical injury or physical sickness resulting from those actions the fact that a taxpayer suffers -- - personal injury from a defendant's conduct is insufficient to satisfy the physical injury or physical sickness requirement kightlinger v commissioner tcmemo_1998_357 the jury found norwest liable for fraudulent misrepresentation negligent misrepresentation and negligent processing of a loan application petitioners did not obtain redress for any physical injury or physical sickness having considered the allegations in the complaint and the jury's verdict we find that petitioners did not receive the punitive_damages in connection with a case involving physical injury or physical sickness we hold that petitioners’ punitive_damages are includable in their gross_income issue whether petitioners are entitled to a greater interest_expense_deduction petitioners claimed a dollar_figure deduction for interest_paid on a consumer_loan respondent determined that petitioners are entitled to deduct dollar_figure of the claimed interest_expense as a business_expense and disallowed the balance respondent's determinations of fact are presumptively correct and petitioners bear the burden of proving otherwise see rule a 290_us_111 taxpayers do not have an inherent right to take tax deductions deductions are a matter of legislative grace and a taxpayer 7petitioners raised this issue at trial we consider it tried by consent see rule b - bears the burden of proving entitlement to any deduction claimed see 308_us_488 292_us_435 moreover a taxpayer is reguired to maintain records that are sufficient to substantiate his deductions see sec_6001 at trial petitioner proffered a photocopy of a cashier's check dated date made payable to first federal savings bank in the amount of dollar_figure as evidence of petitioners' payment of interest however petitioners provided no evidence other than petitioner's vague and uncertain testimony of the amount of the interest and principal portions of the payment or of the purpose of the loan accordingly petitioners have not met their burden of proving entitlement to deduct any expense for interest in an amount greater than that allowed by respondent to reflect the foregoing decision will be entered under rule
